Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter 
The combination of BOTH dependent claim 3 and dependent claim 5 would be allowable over the prior art of record together with all of the limitations of the base claim and any intervening claims. 
Response to the applicant’s arguments 
The previous rejection is withdrawn.
Over the course of a new search two new references were found. 
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-25-18 and in view of Chinese Patent Pub. NO.: CN 109615786 A to Jiang that was filed in 10-18-2017 and in view of Chinese Patent Pub. NO.: CN 2017 129 115 Ui to Dongguan et al. that was filed in 2017 and in view of European Patent Pub. No.: EP 1538724 B1 to Wanibushi that was filed in 2003. 

    PNG
    media_image1.png
    442
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    636
    media_image2.png
    Greyscale
Donnelly is silent but Dongguan teaches “…[a]n electric surfboard  (abstract) comprising: a battery pack, (see element 3 in claim 1)…
the battery pack is configured to supply power for the electric surfboard ;  (see claim 1 and abstract) 
the power unit is connected to the battery pack, and configured to propel the electric surfboard  and control a speed of the electric surfboard  under cooperation of the controller; [[and]]  (see paragraph 2 from the detailed description that recites a kind of light-weight electric surfboard referring to accompanying drawing 1, including buoyancy plate 1, the battery flat in the buoyancy plate 1 3, the replaceable battery group 12 in battery flat 3, Quick bolt 16 and cable connector group 17 in battery pack 12, it is located at Motor room 4 in buoyancy plate 1, motor hatch cover 11, the gasket seal 10 being clipped between motor hatch cover 11 and motor room 4, sealing Motor room 4 in be disposed with flat design water-cooled machine 8 and electric machine controller 9, driven by motor 8 and water jet be located at buoyancy plate The water jet propulsion pump 6 of the bottom surface post laminar part of body 1, positioned at the top surface prelaminar part handrail 2 of buoyancy plate 1, the wireless remote held by user Handle 14 is controlled, wherein:)… the electric surfboard surfboard  under cooperation of the auxiliary steering unit in addition to a user based  adjustment and control”. (see claims 1-8 where the device has a motor control device 9)”.


Donnelly discloses “1. An electric ..., comprising: a battery pack, a power unit, …., an auxiliary steering unit and a controller; wherein(see charging stations 150, 150 where the autonomous vehicles are directed to an autonomous manner) (see distribution grid and transmission grid and power plant being provided to the charging stations 150, 150) (see paragraph 85 where one or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between the energy storage devices 330 and couple inductive charging coils associated with an energy transfer system)
the battery pack is configured to supply power for the electric ...; (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge)
Donnelly is silent but Jiang teaches “..…the lease control unit is connected to the power unit and the auxiliary steering unit, and” (see abstract where the control module and management system can provide an automatic return of the electric vehicles)  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Jiang since Jiang teaches that a device can include an electric vehicle leasing station where the device can provide information and payment and the user can lease an electric vehicle that is fully charged. See claims 1-8 of Jiang. 
Donnelly discloses “the power unit is connected to the battery pack, and configured to propel the electric ... and control a speed of the electric ... under cooperation of the controller; and”
…configured to acquire location information, an advancement direction and (see user device 206 where the user can input a service request to the charging control system)  (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)
a battery state of the electric ..., and 
additionally adjust and control the electric ... under cooperation of the auxiliary steering unit based on normal adjustment and control. ; (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A  (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”) (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one   (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones);

    PNG
    media_image3.png
    898
    654
    media_image3.png
    Greyscale

Donnelly is silent but Wanibuchi teaches “… “the lease control unit includes a control CPU, 
and the control CPU is configured to acquire 
a charge and discharge cycle count of 
the battery pack: and”  (see paragraph 15-39, 42-54 and FIG. 4a to 4c where in paragraph 39 where a charge and discharge cycle characteristic can be shown as initially at 100 percent but then to 80 percent and then at 50 percent as the number of cycles are provided);
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Wanibuchi since Wanibuchi teaches that a device can track the device battery over time to determine the degradation of the battery in FIG. 6. This can provide the correct battery voltage and current of an old versus new battery. See paragraph 42-54 of Wanibuchi. 
 



    PNG
    media_image4.png
    489
    624
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    381
    624
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    500
    625
    media_image6.png
    Greyscale

Claims 2-3 are rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-25-18 and in view of Chinese Patent Pub. NO.: CN 109615786 A to Jiang that was filed in 10-18-2017 and in view of U.S. Patent No.: 10,308,430 B1 to Brady that was filed in 2016 and in view of Chinese Patent Pub. NO.: CN 2017 129 115 Ui to Dongguan et al. that was filed in 2017 and in view of European Patent Pub. No.: EP 1538724 B1 to Wanibushi that was filed in 2003. 
Donnelly is silent but Dongguan teaches “…[t]he electric surfboard  (abstract)  (see paragraph 2 from the detailed description that recites a kind of light-weight electric surfboard referring to accompanying drawing 1, including buoyancy plate 1, the battery flat in the buoyancy plate 1 3, the replaceable battery group 12 in battery flat 3, Quick bolt 16 and cable connector group 17 in battery pack 12, it is located at Motor room 4 in buoyancy plate 1, motor hatch cover 11, the gasket seal 10 being clipped between motor hatch cover 11 and motor room 4, sealing Motor room 4 in be disposed with flat design water-cooled machine 8 and electric machine controller 9, driven by motor 8 and water jet be located at buoyancy plate The water jet propulsion pump 6 of the bottom surface post laminar part of body 1, positioned at the top surface prelaminar part handrail 2 of buoyancy plate 1, the wireless remote held by user Handle 14 is controlled, wherein:)… (see claims 1-8 where the device has a motor control device 9)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Donnugan since Donnugan teaches that a device can include a replaceable battery and a motor control device and a battery to provide power to a water propulsion pump. The pump can move water and propel water through the cooling water outlet. See claims 1-9.  This can provide a propulsion device via a battery and motor configuration. See paragraph 42-54 of Wanibuchi.

Donnelly discloses “2. The electric …according to claim 1, wherein the lease control unit comprises …a communication module, a GPS-based positioning module, a direction checking module and a direction indicating module; wherein (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)
the communication module is configured to carry out long-distance communication with a wireless gate of at a lease station;   (see user device 206 where the user can input a service request to the charging control system)  (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)
the GPS-based positioning module is configured to acquire the location information of the electric ...;  (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones);
the direction checking module is configured to acquire the advancement direction of the current electric …(see user device 206 where the user can input a service request to the charging control system) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A 

    PNG
    media_image7.png
    702
    535
    media_image7.png
    Greyscale

“…the direction indicating module is configured to display a direction for returning to the lease station; and”  (see FIG. 3, block 395 where after the service is completed then the av returns back to the center) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of BRADY since BRADY teaches that a device can determine or predict a demand in goods and services and then dispatch the autonomous vehicles based on the increased demand to meet the demand for the goods and services based on a geographic area.  Then when this service is completed or the goods are sold, the autonomous vehicles can return to the fulfillment center automatically and autonomously to be routed later to the next area that has a high demand.  This can provide a highly automated meeting of the demand in different areas with no human interaction.  See FIG. 3 of Brady. 

Donnelly discloses “…the control CPU is connected to the communication module, the GPS-based positioning module, the direction checking module and the direction indicating module respectively, (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)and is configured to acquire the location information of the electric ..., acquire the advancement direction of the electric …. from the direction checking module, and acquire the battery state of the battery pack via the electric power …, wherein the battery state comprises a remaining power amount ….. (see user device 206 where the user can input a service request to the charging control system) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target  
    PNG
    media_image8.png
    990
    836
    media_image8.png
    Greyscale

he electric surfboard  (abstract)  (see paragraph 2 from the detailed description that recites a kind of light-weight electric surfboard referring to accompanying drawing 1, including buoyancy plate 1, the battery flat in the buoyancy plate 1 3, the replaceable battery group 12 in battery flat 3, Quick bolt 16 and cable connector group 17 in battery pack 12, it is located at Motor room 4 in buoyancy plate 1, motor hatch cover 11, the gasket seal 10 being clipped between motor hatch cover 11 and motor room 4, sealing Motor room 4 in be disposed with flat design water-cooled machine 8 and electric machine controller 9, driven by motor 8 and water jet be located at buoyancy plate The water jet propulsion pump 6 of the bottom surface post laminar part of body 1, positioned at the top surface prelaminar part handrail 2 of buoyancy plate 1, the wireless remote held by user Handle 14 is controlled, wherein:)… (see claims 1-8 where the device has a motor control device 9)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Donnugan since Donnugan teaches that a device can include a replaceable battery and a motor control device and a battery to provide power to a water propulsion pump. The pump can move water and propel water through the cooling water outlet. See claims 1-9.  This can provide a propulsion device via a battery and motor configuration. See paragraph 42-54 of Wanibuchi.
Brady teaches “…3. The electric… according to claim 2, wherein
the communication module is further configured to determine the lease station by the communication module, and”  (see FIG. 5c where a demand of goods and services is determined as an area of predicted demand and then the av are dispatched to those areas in FIG. 5a to 5b);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of BRADY since BRADY teaches that a device can determine or predict a demand in goods and services and then dispatch the autonomous vehicles based on the increased demand to meet the demand for the goods and services based on a geographic area.  Then when this service is completed or the goods are sold, the autonomous vehicles can return to the fulfillment center automatically and autonomously to be routed later to the next area that has a high demand.  This can provide a highly automated meeting of the demand in different areas with no human interaction.  See FIG. 3 of Brady. 

“…control CPU is further configured to additionally adjust the advancement direction of the electric ... to face towards the lease station such that the electric … advances towards the lease station under cooperation of the control CPU and the auxiliary steering unit” (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors 
Brady teaches “…if the control CPU determines that the electric … is located outside a lease range of the lease station”. (see col. 30, lines 1-65 where if the demand changes outside of a region due to the increased demand the av will be deployed to those areas that are 38 percent above normal to capture the demand for goods or services);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of BRADY since BRADY teaches that a device can determine or predict a demand in goods and services and then dispatch the autonomous vehicles based on the increased demand to meet the demand for the goods and services based on a geographic area.  Then when this service is completed or the goods are sold, the autonomous vehicles can return to the fulfillment center automatically and autonomously to be routed later to the next area that has 

Claim 4 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-25-18 and in view of Chinese Patent Pub. NO.: CN 109615786 A to Jiang that was filed in 10-18-2017 and in view of U.S. Patent No.: 10,308,430 B1 to Brady that was filed in 2016 and in view of Chinese Patent Application Pub. No.: CN102855703B that was filed in 2012 and in view of Chinese Patent Pub. NO.: CN 2017 129 115 Ui to Dongguan et al. that was filed in 2017 and in view of European Patent Pub. No.: EP 1538724 B1 to Wanibushi that was filed in 2003. 
Donnelly is silent but Dongguan teaches “…[t]he electric surfboard  (abstract)  (see paragraph 2 from the detailed description that recites a kind of light-weight electric surfboard referring to accompanying drawing 1, including buoyancy plate 1, the battery flat in the buoyancy plate 1 3, the replaceable battery group 12 in battery flat 3, Quick bolt 16 and cable connector group 17 in battery pack 12, it is located at Motor room 4 in buoyancy plate 1, motor hatch cover 11, the gasket seal 10 being clipped between motor hatch cover 11 and motor room 4, sealing Motor room 4 in be disposed with flat design water-cooled machine 8 and electric machine controller 9, driven by motor 8 and water jet be located at buoyancy plate The water jet propulsion pump 6 of the bottom surface post laminar part of body 1, positioned at the top surface prelaminar part handrail 2 of buoyancy plate 1, the wireless remote held by user Handle 14 is controlled, wherein:)… (see claims 1-8 where the device has a motor control device 9)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Donnugan since Donnugan teaches that a device can include a replaceable battery and a motor control device and a battery to provide power to a water propulsion pump. The pump can move water and propel water through the cooling water outlet. See claims 1-9.  This can provide a propulsion device via a battery and motor configuration. See paragraph 42-54 of Wanibuchi.

Donnelly is silent but ‘703 teaches  “…4. The electric ... according to claim 3, wherein
the control CPU is configured to, when the electric ... returns to the lease range of the lease station, cancel the additional adjustment and control of the electric ... based on the location information of the electric ... (See FIG. 1 where when the lease is over the vehicle is returned back to the leasing center and a smart lock is provided to lock the vehicle)(see claims 7-10)”



    PNG
    media_image9.png
    683
    738
    media_image9.png
    Greyscale
Donnelly discloses “…and the battery state of the electric ….(see paragraph 25 where the fleet is determined to need power and FIG. 3 where the vehicle control system indicates a current state of charge as low and charging location instructions are provided in block 202) 
    PNG
    media_image10.png
    743
    647
    media_image10.png
    Greyscale
 if the control CPU of the lease control unit determines that the remaining power amount of the electric … is greater than a power amount for returning to the lease station”.  (see  In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)

    PNG
    media_image10.png
    743
    647
    media_image10.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-25-18 and in view of Chinese Patent Pub. NO.: CN 109615786 A to Jiang that was filed in 10-18-2017 and in view of U.S. Patent No.: 10,308,430 B1 to Brady that was filed in 2016 and in view of Chinese Patent Pub. NO.: CN 2017 129 115 Ui to Dongguan et al. that was filed in 2017 and in view of European Patent Pub. No.: EP 1538724 B1 to Wanibushi that was filed in 2003. 
Donnelly is silent but Dongguan teaches “…[t]he electric surfboard  (abstract)  (see paragraph 2 from the detailed description that recites a kind of light-weight electric surfboard referring to accompanying drawing 1, including buoyancy plate 1, the battery flat in the buoyancy plate 1 3, the replaceable battery group 12 in battery flat 3, Quick bolt 16 and cable connector group 17 in battery pack 12, it is located at Motor room 4 in buoyancy plate 1, motor hatch cover 11, the gasket seal 10 being clipped between motor hatch cover 11 and motor room 4, sealing Motor room 4 in be disposed with flat design water-cooled machine 8 and electric machine controller 9, driven by motor 8 and water jet be located at buoyancy plate The water jet propulsion pump 6 of the bottom surface post laminar part of body 1, positioned at the top surface prelaminar part handrail 2 of buoyancy plate 1, the wireless remote held by user Handle 14 is controlled, wherein:)… (see claims 1-8 where the device has a motor control device 9)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Donnugan since Donnugan teaches that a device can include a replaceable battery and a motor control device and a battery to provide power to a water propulsion pump. The pump can move water and propel water through the cooling water outlet. See claims 1-9.  This can provide a propulsion device via a battery and motor configuration. See paragraph 42-54 of Wanibuchi.

Donnelly discloses “5. The electric ,,,, according to claim 2, wherein
the lease control unit is further configured to, if the control CPU of the lease control unit determines that the remaining power amount of the electric …. approaches a power amount for returning to the lease station,( see FIG. 11 where the status of the vehicle battery is determined to be low 502 and a charging control signal is made to the vehicle for the cheapest price in blocks 504-516 to come back and be charged);additionally control the electric …. to decelerate by the power unit, (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the  (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”) 
    PNG
    media_image4.png
    489
    624
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    381
    624
    media_image5.png
    Greyscale
 and additionally adjust the advancement direction of the electric ... to face towards the lease station such that the electric …. advances towards the lease station based on the location information of the electric … (see FIG. 11 where the status of the vehicle battery is determined to be low 502 and a charging control signal is made to the vehicle for the cheapest price in blocks 504-516 to come back and be charged;) and the battery state of the electric ….. (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are  In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones);

Claim 6 is rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-25-18 and in view of Chinese Patent Pub. NO.: CN 109615786 A to Jiang that was filed in 10-18-2017 and in view of U.S. Patent No.: 10,308,430 B1 to Brady that was filed in 2016 and in view of Chinese Patent Pub. NO.: CN 2017 129 115 Ui to Dongguan et al. that was filed in 2017 and in view of European Patent Pub. No.: EP 1538724 B1 to Wanibushi that was filed in 2003.

Donnelly discloses “…6. The electric …. according to claim 3, wherein
the direction checking module is further configured to acquire the advancement direction of the current electric …, and the control CPU is further configured to calculate a direction difference for returning to the lease station based on the location information of the lease station; (see FIG. 11 where the status of the vehicle battery is determined to be low 502 and a charging control signal is made to the vehicle for the cheapest price in blocks 504-516 to come back and be charged; see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current 
the direction indicating module is further configured to display a direction for returning the lease station for a user based on the calculated direction difference, such that the electric….adjusts the direction by perceiving a user behavior; (see paragraph 25-28 see FIG. 11 where the status of the vehicle battery is determined to be low 502 and a charging control signal is made to the vehicle for the cheapest price in blocks 504-516 to come back and be charged;)”.
the auxiliary steering unit is further configured to send an angle adjustment instruction to the control CPU based on the direction difference, such that the control CPU controls the electric ….perform additional direction adjustment; and (see FIG. 11 where the status of the vehicle battery is determined to be low 502 and a charging control signal is made to the vehicle for the cheapest price in blocks 504-516 to come back and be charged; see  FIG. 3 where the location of the charging is provided to the vehicle in block 202 and see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see claims 1 -4 where the vehicle is an autonomous vehicle and has a system configured to control the vehicle to move it to charging location for the vehicle for charging based on a charging control signal) (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”
by the direction adjustment, the direction difference between the advancement direction of the electric …and the direction for returning to the lease station is gradually reduced until the direction difference reaches an allowable range. (see FIG. 11 where the status of the vehicle battery is determined to be low 502 and a charging control signal is made to the vehicle for the cheapest price in blocks 504-516 to come back and be charged; FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”) 
    PNG
    media_image4.png
    489
    624
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    381
    624
    media_image5.png
    Greyscale


Claims 7-10  are rejected under 35 U.S.C. sec.  103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™ which was filed on 1-13-2017 and which is before the effective filing date of 9-25-18 and in view of Chinese Patent Pub. NO.: CN 109615786 A to Jiang that was filed in 10-18-2017 and in view of Brady and in view of Chinese Patent Pub. NO.: CN 2017 129 115 Ui to Dongguan et al. that was filed in 2017 and in view of European Patent Pub. No.: EP 1538724 B1 to Wanibushi that was filed in 2003. 

Jiang teaches “..…7. A lease management method of  ” (see abstract where the control module and management system can provide an automatic return of the electric vehicles)  
Donnelly is silent but Dongguan teaches “…[t]he electric surfboard  (abstract)  (see paragraph 2 from the detailed description that recites a kind of light-weight electric surfboard referring to accompanying drawing 1, including buoyancy plate 1, the battery flat in the buoyancy plate 1 3, the replaceable battery group 12 in battery flat 3, Quick bolt 16 and cable connector group 17 in battery pack 12, it is located at Motor room 4 in buoyancy plate 1, motor hatch cover 11, the gasket seal 10 being clipped between motor hatch cover 11 and motor room 4, sealing Motor room 4 in be disposed with flat design water-cooled machine 8 and electric machine controller 9, driven by motor 8 and water jet be located at buoyancy plate The water jet propulsion pump 6 of the bottom surface post laminar part of body 1, positioned at the top surface prelaminar part handrail 2 of buoyancy plate 1, the wireless remote held by user Handle 14 is controlled, wherein:)… (see claims 1-8 where the device has a motor control device 9)”. 
Donnelly is silent but Dongguan teaches “…[a]n electric surfboard  (abstract) the battery pack state includes…, (see element 3 in claim 1)…
   (see claim 1 and abstract) 
the electric surfboard to decelerate (see paragraph 2 from the detailed description that recites a kind of light-weight electric surfboard referring to accompanying drawing 1, including buoyancy plate 1, the battery flat in the buoyancy plate 1 3, the replaceable battery group 12 in battery flat 3, Quick bolt 16 and cable connector group 17 in battery pack 12, it is located at Motor room 4 in buoyancy plate 1, motor hatch cover 11, the gasket seal 10 being clipped between motor hatch cover 11 and motor room 4, sealing Motor room 4 in be disposed with flat design water-cooled machine 8 and electric machine controller 9, driven by motor 8 and water jet be located at buoyancy plate The water jet propulsion pump 6 of the bottom surface post laminar part of body 1, positioned at the top surface prelaminar part handrail 2 of buoyancy plate 1, the wireless remote held by user Handle 14 is controlled, wherein:)…  in addition to a user based  adjustment and control”. (see claims 1-8 where the device has a motor control device 9)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Donnugan since Donnugan teaches that a device can include a replaceable battery and a motor control device and a battery to provide power to a water propulsion pump. The pump can move water and propel water through the cooling water outlet. See claims 1-9.  This can provide a propulsion device via a battery and motor configuration. See paragraph 42-54 of Wanibuchi.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Donnugan since Donnugan teaches that a device can include a replaceable battery and a motor control device and a battery to provide power to a water propulsion pump. The pump can move water and propel water through the cooling water outlet. See claims 1-9.  This can provide a propulsion device via a battery and motor configuration. See paragraph 42-54 of Wanibuchi.



Donnelly discloses “of an electric…., comprising: (see charging stations 150, 150 where the autonomous vehicles are directed to an autonomous manner) (see distribution grid and transmission grid and power plant being provided to the charging stations 150, 150) (see paragraph 85 where one or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between the energy storage devices 330 and couple inductive charging coils associated with an energy transfer system)
acquiring location information, an advancement direction and a battery state of the electric ...; (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge)
additionally adjusting the advancement direction of the electric ... to face towards the lease station such that the electric ... advances towards the lease station based on normal adjustment and control (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy ”) (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones) (see user device 206 where the user can input a service request to the charging control system)  (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See 

    PNG
    media_image11.png
    782
    1001
    media_image11.png
    Greyscale

    PNG
    media_image5.png
    381
    624
    media_image5.png
    Greyscale

 “…if the electric ... is located outside a lease range of a lease station; and ”. (see col. 30, lines 1-65 where if the demand changes outside of a region due to the increased demand the av will be deployed to those areas that are 38 percent above normal to capture the demand for goods or services)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of BRADY since BRADY teaches that a device can determine or predict a demand in goods and services and then dispatch the autonomous vehicles based on the increased demand to meet the demand for the goods and services based on a geographic area.  Then when this service is completed or the goods are sold, the autonomous vehicles can return to the fulfillment center automatically and autonomously to be routed later to the next area that has a high demand.  This can provide a highly automated meeting of the demand in different areas with no human interaction.  See FIG. 3 of Brady. 

Donnelly discloses “…additionally controlling the electric ... to decelerate, and additionally adjusting the advancement direction of the electric ... to face towards the lease station such that the electric ... advances towards the lease station based on normal adjustment and control if a remaining power amount of the electric ... approaches a power amount for returning to the lease station, based on the acquired location information and battery state of the electric ...”. (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer ”) (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the   (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)
Donnelly is silent but Dongguan teaches “…[t]he electric surfboard ,in addition to said user adjustment  (abstract)  (see paragraph 2 from the detailed description that recites a kind of light-weight electric surfboard referring to accompanying drawing 1, including buoyancy plate 1, the battery flat in the buoyancy plate 1 3, the replaceable battery group 12 in battery flat 3, Quick bolt 16 and cable connector group 17 in battery pack 12, it is located at Motor room 4 in buoyancy plate 1, motor hatch cover 11, the gasket seal 10 being clipped between motor hatch cover 11 and motor room 4, sealing Motor room 4 in be disposed with flat design water-cooled machine 8 and electric machine controller 9, driven by motor 8 and water jet be located at buoyancy plate The water jet propulsion pump 6 of the bottom surface post laminar part of body 1, positioned at the top surface prelaminar part handrail 2 of buoyancy plate 1, the wireless remote held by user Handle 14 is controlled, wherein:)… (see claims 1-8 where the device has a motor control device 9)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Donnelly with the teachings of Donnugan since Donnugan teaches that a device can include a replaceable battery and a motor control device and a battery to provide power to a water propulsion pump. The pump can move water and propel water through the cooling water outlet. See claims 1-9.  This can provide a propulsion device via a battery and motor configuration. See paragraph 42-54 of Wanibuchi.

Donnelly discloses “…8. The lease management method of an electric …. according to claim 7, wherein the additionally adjusting the advancement direction of the electric… to face towards the lease station such that the electric ….dvances towards the lease station based on normal adjustment” (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of 
Brady teaches “…and control if the electric .. is located outside a lease range of a lease station specifically comprises:
predefining the lease range of the lease station;
acquiring in real time the location information of the electric ..., determining the lease station based on the location information of the electric ..., ”. (see col. 30, lines 1-65 where if the demand changes outside of a region due to the increased demand the av will be deployed to those areas that are 38 percent above normal to capture the demand for goods or services)


Donnelly discloses “… and calculating a distance from the electric ... to the lease station; and
if it is determined based on the distance that the electric ... is located outside the lease range, additionally adjusting the advancement direction of the electric ... to face towards the lease station based on normal adjustment and control, such that the electric ... advances towards the lease station; and (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)
upon the additionally adjusting the advancement direction of the electric power motion
 
apparatus to face towards the lease station such that the electric ... advances towards the lease station, the method further comprises:
acquiring in real time the location information and battery state of the electric ...; and . (see user device 206 where the user can input a service request to the charging control system) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-28)”.
Donnelly discloses “…calculating the distance from the electric ... to the lease station, and calculating a minimum power amount for the electric ... to return to the lease station; and when the electric ... returns to the lease range of the lease station, canceling the additional adjustment and control of the electric ... if the remaining power amount of the electric ... is greater than the minimum power amount for returning to the lease station. (see FIG. 11 where the status of the (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”)
Donnelly discloses “…9. The lease management method of an electric ... according to claim 8, wherein the additionally controlling the electric ... to decelerate, and additionally adjust the advancement direction of the electric ... to face towards the lease station such that the electric ... advances towards the lease station based on normal adjustment ,( see FIG. 11 where the status of the vehicle battery is determined to be low 502 and a charging control signal is made to the vehicle for the cheapest price in blocks 504-516 to come back and be charged);and control if a remaining power amount of the electric ... approaches a power amount for returning to the lease station, based on the acquired location information and battery state of the electric ... specifically comprises: (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1.  (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”) (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of   (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)

acquiring in real time the location information and battery state of the electric ...; and (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where  (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”) (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more   (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)

calculating the distance from the electric ... to the lease station, and calculating a minimum power amount for the electric ... to return to the lease station; and when the electric ... returns to the lease range of the lease station, canceling the additional adjustment and control of the electric ... if the remaining power amount of the electric ... approaches the minimum power amount for returning to the lease station. (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)”)
Donnelly discloses “…10. The lease management method of an electric ... according to claim 7, wherein the additionally adjusting the advancement direction of the electric ... to face towards the lease station specifically comprises:
acquiring a current advancement direction of the electric ..., and calculating a direction difference for returning to the lease station based on the location information of the lease station; (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of ”) (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones) (see user device 206 where the user can input a service request to the charging control system)  (see FIG. 8 


    PNG
    media_image1.png
    442
    624
    media_image1.png
    Greyscale
displaying a direction for returning to the lease station for a user based on the calculated direction difference, and adjusting the direction by perceiving a user behavior; (see FIG. 3 where a user device 206 can provide a service request to charge the battery for the electric vehicle now regardless of cost or regardless of the charge level)
 
and controlling the electric ... to be subjected to additional direction adjustment based on the calculated direction difference; (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones)wherein by the direction adjustment, the direction difference between the advancement direction of the electric ... and the direction for returning to the lease station is gradually reduced until the direction difference reaches an allowable range” ; (see FIG. 3 where the vehicle control system provides to the server 1. A current location, 2. Where the server provides to the vehicle a location instructions to the get to the charging station 202, 204(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) (see FIG. 3 where each of the vehicles provides 1. A current location, 2. Current operational state 3. A current state of charge and where the control system provides 1. A charging control signal, and 2. Location instructions and charging mode instructions and charging time instructions and rate of charge and target state of charge) (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices) .  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy ”) (see claims 1-5 where the charging station can provide location instructions to route the vehicle needing a charge to a charging structure location for charging in an autonomous manner; see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See paragraph 29-30 where the vehicle is routed to the charging location at a specific time; In some examples, current status indicators can include a current geographic location for a vehicle as determined from one or more location sensors. In some examples, current status indicators can include a current state of charge of one or more energy storage devices located onboard the vehicle as determined by one or more charge sensors. Information signals from computing systems of end users requesting a vehicle service can include a variety of vehicle service request parameters. Vehicle service request parameters can include a requested date and/or time of service, a current location, pickup location, destination location, vehicle preferences, and other factors pertaining to a service request; see paragraph 88-93 where the vehicle can be routed to the unoccupied charging stations 404 and 404 and avoid the occupied ones) (see user device 206 where the user can input a service request to the charging control system)  (see FIG. 8 where the vehicles are routed via a charge controller to the station 453 that is not occupied) (See 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.